851 So.2d 911 (2003)
Titus BARBER, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D02-2196.
District Court of Appeal of Florida, Third District.
August 13, 2003.
Fisher, Lawrence & Malove, and Andrew M. Teschner, Coral Gables, for appellant.
Charles J. Crist, Jr., Attorney General, and Fredericka Sands, Assistant Attorney General, for appellee.
Before FLETCHER, RAMIREZ, and WELLS, JJ.
PER CURIAM.
Titus Barber appeals the denial of his rule 3.850 motion in which he raises four instances of ineffective assistance of counsel. We affirm. However, in its order denying the motion, the trial court only addressed three issues. We therefore remand so that the trial court may address Barber's fourth issue, ineffective assistance of counsel for failure to request a jury instruction pertaining to guilty knowledge of the controlled substance. See Currelly v. State, 801 So.2d 1000 (Fla. 2d DCA 2001); Hurley v. State, 779 So.2d 608 (Fla. 1st DCA 2001) (trial court orders which do not address all of the claims for post-conviction relief will be remanded for entry of an order which does).